2016 WI 87

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP971-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ismael Gonzalez, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ismael Gonzalez,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST GONZALEZ

OPINION FILED:          October 20, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                    2016 WI 87
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.   2016AP971-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ismael Gonzalez, Attorney at Law:


Office of Lawyer Regulation,                                     FILED
             Complainant,
                                                            OCT 20, 2016
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Ismael Gonzalez,

             Respondent.




      ATTORNEY     disciplinary    proceeding.       Attorney's         license

suspended.



      ¶1     PER CURIAM.    This is a reciprocal discipline matter.

On May 16, 2016, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22,1

      1
          SCR 22.22 provides:   Reciprocal discipline.

      (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
                                                   (continued)
                                             No.    2016AP971-D




Failure to furnish the notice within 20 days of the
effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

(2) Upon the receipt of a certified copy of a judgment
or order of another jurisdiction imposing discipline
for misconduct or a license suspension for medical
incapacity of an attorney admitted to the practice of
law or engaged in the practice of law in this state,
the director may file a complaint in the supreme court
containing all of the following:

(a) A certified copy of the judgment or order from the
other jurisdiction.

(b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub.(3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

(3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

(a) The procedure in the other jurisdiction was so
lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

(b) There was such an infirmity of proof establishing
the misconduct or medical incapacity that the supreme
court could not accept as final the conclusion in
respect to the misconduct or medical incapacity,

(c) The misconduct justifies substantially different
discipline in this state.

(4)   Except   as   provided in   sub.(3),  a   final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.

                                                   (continued)
                          2
                                                                       No.    2016AP971-D



requesting this court suspend Attorney Ismael Gonzalez's license

to   practice    law    in    Wisconsin    for      a   period    of    one   year,    as

reciprocal discipline identical to that imposed by the Supreme

Court   of     the   State     of   New    York     Appellate       Division,       First

Judicial Department, and impose costs.                       Upon our review, we

agree   that    it     is    appropriate       to   impose    the      same   one   year

suspension imposed by the Supreme Court of the State of New York

Appellate Division, First Judicial Department.                         We decline to

award costs.

      ¶2     Attorney       Gonzalez   was      admitted     to   practice      law   in

Wisconsin in 1981.           Attorney Gonzalez's Wisconsin law license is

currently suspended for failure to pay annual bar dues.                          He was

admitted to practice law in New York in 1990 and resides in New

York.




      (5) The supreme court may refer a complaint filed
      under sub. (2) to a referee for a hearing and a report
      and recommendation pursuant to SCR 22.16. At the
      hearing, the burden is on the party seeking the
      imposition   of  discipline   or  license   suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

      (6) If the discipline or license suspension imposed in
      the other jurisdiction has been stayed, any reciprocal
      discipline or license suspension imposed by the
      supreme court shall be held in abeyance until the stay
      expires.




                                           3
                                                                         No.     2016AP971-D



    ¶3      The    following      facts     are      taken    from       the     documents

attached    to    the    OLR's    complaint         relating       to    the     New      York

disciplinary proceedings.             On August 11, 2015, the New York

Appellate    Division      Supreme      Court       First     Judicial          Department

suspended    Gonzalez's         law   license         for    one    year,        effective

September 10, 2015, based upon 12 counts of misconduct involving

five clients, violation of escrow rules, and failure to file

income tax returns for specific years.                       Gonzalez's misconduct

included:        belligerent and verbal abuse towards his client's

wife;    threatening      his    client's      wife    that    he       would    have     his

client arrested and deported; communicating information to the

immigration authorities that he wanted his client arrested and

deported; falsely telling the immigration authorities that his

client would not appear for his deferred inspection appointment;

and intentionally damaging his client during the course of the

professional relationship.            He also entered into several written

retainer    agreements      that      contained        a    nonrefundable            clause,

delayed filing a bankruptcy petition for 21 months, and failed
to file federal and state personal income tax returns for 2002

through 2007.

    ¶4      The Supreme Court of the State of New York Appellate

Division, First Judicial Department found that Gonzalez violated

the Code of Professional Responsibility by:                        "conduct adversely

reflecting on his fitness as a lawyer, in violation of Code of

Professional        Responsibility             DR     1-102(a)(7)              (22     NYCRR

1200.3[a][7]");         "engaging     in       conduct      involving          dishonesty,
fraud,    deceit    and    misrepresentation           in     violation         of   DR    1-
                                           4
                                                                            No.    2016AP971-D



102(a)(4) (22 NYCRR 1200.3[a][4]"); "intentionally prejudicing

or damaging his client, during the course of the professional

relationship,         in     violation      of      DR      7-101(a)(3)           (22    NYCRR

1200.32[a][3]"); entering into a written retainer agreement with

clients that contained a non-refundable fee clause, in violation

of Rule 1.5(d)(4) of the Rules of Professional Conduct (22 NYCRR

1200.0);      neglecting       a    legal     matter         entrusted       to     him,      in

violation      of    Rule    1.3(b);    causing         a   cash    withdrawal          in   the

amount of $1,400.00 from his master escrow account, not to a

named payee, thereby violating Rule 1.15(e); and engaging in

conduct      adversely      reflecting      on     his      fitness    as    a    lawyer      by

failing to file federal and state personal income tax returns

for the years 2002 through 2007, in violation of DR 1-102(a)(7).

    ¶5        In addition, Gonzalez did not notify the OLR of the

New York suspension within 20 days of its effective date.

    ¶6        The OLR complaint alleged that, by virtue of the New

York disciplinary one year suspension, Gonzalez is subject to

reciprocal discipline in Wisconsin pursuant to SCR 22.22 and
that, by failing to notify the OLR of his suspension in New York

for professional misconduct within 20 days of the effective date

of its imposition, Gonzalez violated SCR 22.22(1).

    ¶7        The OLR asks this court to suspend Attorney Gonzalez's

Wisconsin law license for one year as discipline reciprocal to

that imposed in New York and to impose costs.

    ¶8        On    August    10,    2016,        this      court     directed      Attorney

Gonzalez to inform the court in writing within 20 days of any
claim   by    him,    predicated       upon       the    grounds    set     forth       in   SCR
                                              5
                                                                   No.    2016AP971-D



22.22(3), that the imposition of discipline reciprocal to that

imposed in New York would be unwarranted, and of the factual

basis for any such claim.         No response was received.

    ¶9     Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the exceptions enumerated in the rule is shown.                         There is no

indication that any of those exceptions apply in this case.

Therefore, we impose discipline identical to that imposed by the

Supreme Court of the State of New York Appellate Division, First

Judicial Department.

    ¶10    We decline to impose the costs of this proceeding on

Attorney Gonzalez.         See In re Disciplinary Proceedings Against

Hooker,   2012 WI 100,   ¶26,    343 Wis. 2d 397,     816 N.W.2d 310

(noting that in reciprocal discipline cases where a referee is

not appointed, costs are generally not imposed as there are no

referee expenses and the proceedings are less involved).

    ¶11    IT IS ORDERED that the license of Ismael Gonzalez to

practice law in Wisconsin is suspended for a period of one year,
effective the date of this order.

    ¶12    IT IS FURTHER ORDERED that, to the extent he has not

already   done     so,     Ismael      Gonzalez        shall   comply     with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

    ¶13    IT     IS   FURTHER      ORDERED        that     compliance    with   all

conditions   of    this     order,     as       well   as   compliance    with   all

conditions of the disciplinary orders imposed on him by the
Supreme Court of the State of New York Appellate Division, First
                                            6
                                                          No.   2016AP971-D



Judicial Department, is required for reinstatement.                See SCR

22.29(4)(c).

    ¶14   IT      IS   FURTHER   ORDERED    that   the    administrative

suspension   of    Ismael   Gonzalez's   license   to   practice   law   in

Wisconsin, due to his failure to pay mandatory bar dues, will

remain in effect until the administrative suspension has been

rectified, pursuant to SCR 22.28(1).




                                    7
    No.   2016AP971-D




1